  1

  2

  3

  4

  5

  6

  7
                           UNITED STATES DISTRICT COURT
  8
                                   EASTERN DISTRICT OF CALIFORNIA
  9

 10     UNITED STATES OF AMERICA,                         Case No. 1: 18-po-00292-SAB

 11                   Plaintiff,                          ORDER TO REFUND DEFENDANT
                                                          OVERPAYMENT OF SPECIAL
 12            v.                                         ASSESSMENT

 13     ANTHONY K. WILDER,

 14                   Defendant.

 15
 16           On June 4, 2018, a citation was issued to Anthony K. Wilder for possession of a

 17 controlled substance in Sequoia National Park in violation of 36 C.F.R. § 2.35(b)(2). (ECF No.

 18    1.) The citation erroneously set the total collateral due as $530.00. On September 13, 2018, a

 19 payment was made in the amount of$15.00. (ECF No.3.) On September 29, 2018, Mr. Wilder

 20 paid the collateral amount of $515.00. (ECF No. 4.) However, the actual amount due should

 21    have been $280.00. Therefore, Mr. Wilder has overpaid the collateral due by $250.00.

 22           Accordingly, IT IS HEREBY ORDERED that Anthony ,K. Wilder be refunded two

 23    hundred and fifty dollars ($250.00) for the overpayment to the Court on September 29, 2018 .

. 24          IT IS SO ORDERED.

 25
              Dated October 1, 2018
 26

 27

 28


                                                      1
